DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:  
Claims 14-20 have been cancelled, after their withdrawal by election restriction, with permission granted by the Applicant’s Representative, Tomoki Tanida, on June 2, 2022. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5/24/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
	The Examiner acknowledges the rejection provided by Yusa (US20180117823A1), in view of Behrens (US5089193A), from the Non-Final Rejection filed on 3/1/2022, teaches a pressure-boosting blister at the beginning (upstream boundary) of the starvation zone, and does not teach a means for pressure-boosting within the starvation zone as cited by claim 1.  
The Applicant discloses the concept of a pressure-boosting part (Fig. 2, item 25) within the starvation zone (Fig. 2, item 23) in the Instant Figure 2 [0064].
There is no obvious rationale for placing the screw protrusion, or blister (Fig. 1, item 9, [Col. 4, lines 23-31]), taught by Behrens into the starvation zone of the apparatus taught by Yusa, since the ring (Fig. 2, item 26; [0039]) taught by Yusa is in the same location and performs the same task as the blister of Behrens.  Regardless of where the blister taught by Behrens might be placed, it could not be within a starvation zone as it has a very tight clearance for resin flow around its periphery, and would not allow for a continuous starved state in the region of the blister as resin flows through the narrow clearance.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s element of independent claim 1, for a method for producing a foam-molded product, wherein the plasticization zone, the starvation zone, and the recompression zone are arranged in this order from an upstream side, “wherein at least one pressure boosting part is provided in the starvation zone of the plasticizing cylinder”, was not disclosed in prior art.  
The prior art of Yusa (US20180117823A1) teaches a method for producing a foam-molded product [0024] by using a producing apparatus including a plasticizing cylinder (Fig. 2, item 210) provided with a plasticizing screw (Fig. 2, item 20) which is rotatable inside the plasticizing cylinder [0029], wherein the plasticizing cylinder comprises: a plasticization zone in which a thermoplastic resin is plasticized and melt into a molten resin (Fig. 2, item 21; [0039]), a starvation zone in which the molten resin is allowed to be in a starved state (Fig. 2, item 23; [0032, 0039]), and a recompression zone in which the molten resin is compressed to increase pressure of the molten resin (Fig. 2, item 24; [0054]), wherein the plasticization zone, the starvation zone, and the recompression zone are arranged in this order from an upstream side in a flowing direction of the resin (Fig. 2, items 21, 23, 24), and wherein the plasticizing cylinder further comprises an introducing port (Fig. 2, item 202) via which a physical foaming agent is introduced into the starvation zone [0025], the method comprising: plasticizing and melting the thermoplastic resin into the molten resin in the plasticization zone; introducing a pressurized fluid containing the physical foaming agent having a fixed pressure into the starvation zone; allowing the molten resin to be in the starved state in the starvation zone [0025]; bringing the molten resin in the starved state into contact with the pressurized fluid having the fixed pressure in the starvation zone [0030]; compressing the molten resin in the starved state that is in contact with the pressurized fluid to increase the pressure of the molten resin in the recompression zone [0054]; and molding the pressure-increased molten resin, into the foam-molded product [0055]. 
Yusa is silent on a pressure boosting part provided in the starvation zone of the plasticizing cylinder.  
The Applicant discloses the concept of a pressure-boosting part (Fig. 2, item 25) within the starvation zone (Fig. 2, item 23) in the Instant Figure 2 [0064].
The prior art of Yusa fails to teach producing a foam-molded product, wherein the plasticization zone, the starvation zone, and the recompression zone are arranged in this order from an upstream side, “wherein at least one pressure boosting part is provided in the starvation zone of the plasticizing cylinder”.  This reference, alone or in combination with other discovered prior art, does not provide a ground for rejection of the claim 1.
Therefore, claim 1 is allowable, and dependent claims 2-13 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742